Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 07, 2017

The Court of Appeals hereby passes the following order:

A18A0024. CONTRAVIOUS GRIER v. THE STATE.

      Contravious Grier was convicted of rape and other crimes. Following the denial
of his motion for new trial, Grier appealed to this Court, and we affirmed his
convictions. Grier v. State, 290 Ga. App. 59 (658 SE2d 827) (2008). Grier later filed
an extraordinary motion for new trial, which the trial court denied. He then appealed
directly to the Supreme Court, which transferred the case here. However, an order
denying an extraordinary motion for a new trial must be appealed by application for
discretionary appeal. See OCGA § 5-6-35 (a) (7); Balkcom v. State, 227 Ga. App.
327, 329 (489 SE2d 129) (1997). Accordingly, we lack jurisdiction over this direct
appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 09/07/2017
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.